United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                  December 17, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-50653
                                      Summary Calendar



       DANA GIBBONS,

                                     Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART,

                                     Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                              (USDC No. 603-CV-256)
           _______________________________________________________


Before REAVLEY, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       The ALJ’s decisions was supported by substantial evidence, and the ALJ used the

proper legal standards to evaluate the evidence. Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999). Despite Gibbons’ claims of disabling symptoms to her treating doctors,



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
therapy notes and school records show that throughout the relevant time period Gibbons

engaged in a full range of activities, including regularly going to the grocery store, acting

as the sole caretaker for her child, attending technical and acupuncture schools, making

new friends, and successfully losing weight. Further, Gibbons could perform other jobs

existing in significant numbers in the national economy such as packing boxes, cleaning

vehicles, or assembling products. The ALJ also properly determined that the opinion of

Gibbons’ treating doctors were in contradiction with their examination notes and the

record as a whole. See Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994). The

district court’s decision is AFFIRMED.




                                              2